DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darle M. Short (registration 29213) on 12/22/2021 and 01/05/2022.
The application has been amended as follows: 
In the Claims:
Amend claim 1 as follows: 
Claim 1 (Currently Amended) A multilayer ceramic electronic component comprising: an element body including internal electrode layers and insulation layers alternately laminated in a lamination direction and having an element body center axis in the lamination direction; 
a first via hole in the element body and having a first via hole longitudinal axis in the lamination direction; 
a first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers, and (4) having a first via-hole electrode cross sectional area in a plane perpendicular to the lamination 
and a terminal electrode that covers an opening of the vacant clearance space, connects with the first via-hole electrode and is on the upper surface of the element body, the terminal electrode entering the vacant clearance space of the via hole without reaching the internal electrode layers, 
wherein the first via-hole electrode is positioned in the first via hole such that the vacant clearance space has a clearance space longitudinal axis that is offset from the first via hole longitudinal axis, in the plane perpendicular to the lamination direction, on the opposite side of the first via hole longitudinal axis from the element body center axis.

B.	Claim 8 is cancelled.

C. Amend claim 10 as follow:
Claim 10 (Currently Amended) A multilayer ceramic electronic component comprising: an element body including internal electrode layers and insulation layers alternately laminated in a lamination direction and having an element body center axis in the lamination direction; 
a first via hole in the element body and having a first via hole longitudinal axis in the lamination direction; 
a second via hole in the element body and having a second via hole longitudinal axis in the lamination direction, the second via hole being spaced from the first via hole in a direction perpendicular to the lamination direction; 
a first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers, and (4) having a first via-hole electrode cross sectional area in a plane perpendicular to the 
a second via-hole electrode (1) in the second via hole, (2) extending from the upper surface of the element body into the second via hole, (3) directly connected with the at least one of the internal electrode layers, and (4) having a second via-hole electrode cross sectional area in the plane perpendicular to the lamination direction that is smaller than a second via hole cross sectional area of the second via hole in the plane perpendicular to the lamination direction such that a second predetermined vacant clearance space is in the second via hole between the second via-hole electrode and a wall forming the second via hole that extends in the lamination direction; 
a first terminal electrode formed on the upper surface of the element body and connected with the first via-hole electrode, electrode; 
and a second terminal electrode on the upper surface of the element body and connected with the second via hole electrode; 
wherein: one end of one layer of the internal electrode layers includes a first leading part close to a first exterior surface of the element body,  
a second end of a second layer of the internal electrode layers includes a second leading part close to a second exterior surface of the element body, 
the first via-hole electrode is connected with the first leading part; the second via-hole electrode is connected with the second leading part; 
the first via-hole electrode is positioned in the first via hole such that the first vacant clearance space has a first clearance space longitudinal axis that is offset from the first via hole longitudinal axis, in the plane perpendicular to the lamination direction, on the opposite side of the first via hole longitudinal axis from the element body center axis; the second via-hole electrode is positioned in the second via hole such that the second vacant clearance space has a second clearance space longitudinal axis that is offset from the second via hole longitudinal axis, in the plane perpendicular to the lamination direction, on the opposite side of the second via hole longitudinal axis from the element body center axis; 
the first terminal electrode covers an opening of the first vacant clearance space to connect with the first via-hole electrode and may enter the first vacant space of the first via hole without reaching the first leading part, 
and the second terminal electrode covers an opening of the second vacant clearance space to connect with the second via-hole electrode and may slightly enter the vacant clearance space of the via hole without reaching the second leading part.


Examiner’s Note
The Examiner indicated on 12/22/2021 to Mr. Short that since claim 8 was not elected in the traversed Restriction/Election response (oral response made on 12/21/2020), and that since claim 9 with similar method limitations will be allowed due to the dependency on allowable independent claim 1, claim 8 needs to be cancelled in an Examiner’s Amendment.
	In addition, the Examiner indicated on 01/03/2022 to Mr. Short that accidently while examining another application, the reference of Hopwood et al. (US 2019/0385796 A1) came up. The disclosure of the Hopwood reference can read into independent claims 1 and 10. Therefore, permission was required from Mr. Short to do an additional Examiner’s Amendment to obviate the Hopwood reference.
 
Response to Claim Amendments
Applicant's Claim Amendments (filed on 12/14/2021) with respect to the 112(b) rejection of independent claim 10 that was cited in the office action (mailed on 08/20/2021) is persuasive due to amending the claim and providing antecedent for "vacant clearance space". The 112(b) rejection of claim 10 is withdrawn.
Applicant's Claim Amendments (filed on 12/14/2021) with respect to the 112(d) rejection of claim 9 that was cited in the office action (mailed on 08/20/2021) is will be withdrawn due to the dependency on independent claim 1.

Applicant's Claim Amendments (filed on 12/14/2021) with respect to the 103 rejection of independent claim 1 are persuasive due to further defining the limitations of the predetermined vacant clearance space in the first via hole and defining the first via-hole electrode directly connected to the internal electrode layers in an Examiner’s Amendment:
The predetermined vacant clearance space is in the first via hole between the first via-hole electrode and the wall forming the first via hole that extends in the lamination direction.
The first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers.

The rejection of claim 1 and the rejection of the claims depended on claim 1 (claims 2-3 and 5-9) cited in the last Office Action (mailed on 08/20/2021) are withdrawn. 

Applicant's Claim Amendments (filed on 12/14/2021) with respect to the 103 rejection of independent claim 10 are persuasive due to further defining the limitations of the predetermined vacant clearance space in the first via hole and second via hole and defining the first via-hole electrode and second via-hole directly connected to the internal electrode layers in an Examiner’s Amendment:
The predetermined vacant clearance space is in the first via hole between the first via-hole electrode and the wall forming the first via hole that extends in the lamination direction.
The predetermined vacant clearance space is in the second via hole between the second via-hole electrode and the wall forming the second via hole that extends in the lamination direction.
The first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers.
The second via-hole electrode (1) in the second via hole, (2) extending from the upper surface of the element body into the second via hole, (3) directly connected with the at least one of the internal electrode layers.

The rejection of claim 10 cited in the last Office Action (mailed on 08/20/2021) is withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer ceramic electronic component comprising: …a first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers, and (4) having a first via-hole electrode cross sectional area in a plane perpendicular to the lamination direction that is smaller than a first via hole cross sectional area of the first via hole in the plane perpendicular to the lamination direction such that a predetermined vacant clearance space is in the first via hole between the first via-hole electrode and a wall forming the first via hole that extends in the lamination direction…, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-3, 5-7, 9, and 11 are allowed.
Regarding independent claim 10, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a multilayer ceramic electronic component comprising: …a first via-hole electrode (1) in the first via hole, (2) extending from an upper surface of the element body into the first via hole, (3) directly connected with at least one of the internal electrode layers, and (4) having a first via-hole electrode cross sectional area in a plane perpendicular to the lamination direction that is smaller than a first via hole cross sectional area of the first via hole in the plane perpendicular to the lamination direction such that a first predetermined vacant clearance space is in the  first via hole between the first via-hole electrode and a wall forming the first via hole that extends in the lamination direction…a second via-hole electrode (1) in the second via hole, (2) extending from the upper surface of the element body into the second via hole, (3) directly connected with the at least one of the internal electrode layers, and (4) having a second via-hole electrode cross sectional area in the plane perpendicular to the lamination direction that is smaller than a second via hole cross sectional area of the second via hole in the plane perpendicular to the lamination direction such that a second predetermined vacant clearance space is in the second via hole between the second via-hole electrode and a wall forming the second via hole that extends in the lamination direction…, as recited in combination in independent claim 10. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in independent claim 10, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claim 12 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847